Citation Nr: 1549238	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  05-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (right knee disability) prior to September 16, 2015.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability from September 16, 2015, to September 16, 2016.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability from September 16, 2016.

4.  Entitlement to a rating in excess of 30 percent for a right knee disability from September 16, 2016.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009 the Veteran testified before the undersigned sitting at the RO.  He also testified before a hearing officer at the RO in November 2011.  Transcripts of both hearing are in the file.

In October 2009, the Board remanded the case for further development.  In December 2011, the Board denied the claim for an increased rating for DJD of the right knee and remanded the claim for a TDIU for further development.  In June 2014, the Board vacated the portion of its December 2011 decision that denied entitlement to a rating in excess of 10 percent for DJD of the right knee pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

In November 2014, VA notified the Veteran that he was scheduled for a videoconference hearing before the undersigned in December 2014.  This notice was mailed to the Veteran's last known address of record.  The Veteran did not show for his scheduled hearing.  Moreover, VA has received no communication, written or otherwise, from the Veteran regarding his failure to report to the hearing.  Therefore, the Board finds that the Veteran failed to appear for his scheduled hearing without good cause and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In February 2015 and August 2015, the Board remanded the case for further development.

The Veteran's claims for a rating in excess of 10 percent for his right knee disability prior to September 16, 2015, and in excess of 30 percent after September 16, 2016, as well as his claim for a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 16, 2015, the Veteran underwent a total right knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating the right knee disability have been met at all times from September 16, 2015, to September 16, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

2.  The criteria for at least a 30 percent rating the right knee disability have been met at all times from September 16, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As the below decision grants the Veteran the maximum benefit allowable by law or regulation, the Board finds that a discussion of the VCAA is not required.   

The Rating Claim

The Veteran seeks an increased rating for his right knee disability.  In support of his claim, he filed with VA medical records showing that on September 16, 2015, the Veteran underwent total right knee replacement.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran is service connected for a right knee disability.  Moreover, under Diagnostic Code 5055 the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis.  Following the one year after the replacement, a 30 percent rating is warranted for intermediate degrees of residual weakness, pain, or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a.

As the Veteran underwent total right knee replacement on September 16, 2015, the Board finds that the criteria for a 100 percent disability rating under Diagnostic Code 5055 is warranted at all times from September 16, 2015, to September 16, 2016, and at least a 30 percent rating is warranted at all times from September 16, 2016.   Id; Also see Fenderson, supra; Hart, supra.


ORDER

A 100 percent rating for the Veteran's right knee disability is granted at all times from September 16, 2015, to September 16, 2016, subject to the laws and regulations governing monetary benefits.

At least a 30 percent rating for the Veteran's right knee disability is granted at all times from September 16, 2016, subject to the laws and regulations governing monetary benefits.


REMAND

With respect to the claims for a rating in excess of 10 percent for the right knee disability prior to September 16, 2015, and in excess of 30 percent after September 16, 2016, the Board finds that yet another remand is needed.  

The Board has reached this conclusion because while the Board remanded the appeal to obtain and associate with the claims file the Veteran's vocational rehabilitation file, this was not done while the appeal was in remand status.  Instead, while the AOJ reported that these records were obtained by VA on April 9, 2010, May 13, 2010, May 18, 2011, and June 1, 2011, they were not thereafter associated with the claims file.  See Supplemental Statement of the Case (September 2015).  Therefore, the Board finds that another remand to ensure compliance with the Board's previous remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also with respect to the claims for a rating in excess of 10 percent for the right knee disability prior to September 16, 2015, and in excess of 30 percent after September 16, 2016, the Board finds that a remand is required for the AOJ is to consider whether the Veteran's right knee disability should be referred to VA's Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration given the facts that, while the Veteran has been in receipt of a 10 percent disability rating for his right knee disability throughout the pendency of the appeal; he required a total right knee replacement due to advanced osteoarthritis on September 16, 2015.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In making this determination, the AOJ should consider also consider whether his right knee symptoms resulted in marked interference with employment or frequent periods of hospitalization.  Id.

With respect to the claim for a rating in excess of 30 percent for the right knee disability from September 16, 2016, the Board finds that a VA examination is also needed to ascertain the current severity of the Veteran's disability given the recent surgery.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Finally, the claim for TDIU is remanded as it is inextricably intertwined with the Veteran's increased rating claims.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation file.  

All records pertaining to the Veteran's vocational rehabilitation must be scanned into VBMS.

If such records are unavailable or do not exist, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Then, the AOJ is to consider whether the Veteran's right knee disability should be referred to VA's Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration during the period prior to the total right knee replacement on September 16, 2015, and thereafter.

3.  Associate with the claims file any outstanding treatment records from the Temple VA Medical Center.  

4.  After obtaining authorizations from the Veteran, associate with the claims file any identified and outstanding private treatment records.

5.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his right knee disability to include any problem it causes with employment.  Provide them a reasonable time to submit this evidence.  

6.  After September 16, 2016, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his right knee disability, status post total right knee replacement.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  The examiner should provide an opinion as to whether the Veteran's right knee has intermediate degrees of residual weakness, pain, or limitation of motion.

(b)  The examiner should provide an opinion as to whether the Veteran's right knee has chronic residuals consisting of severe painful motion or weakness.

(c)  The examiner should also discuss the presence of any instability in the right knee and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  

(d)  The examiner should also elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disability impacts his ability to work.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Following the above-requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  The SSOC that must contain notice of all relevant actions taken on the claims for benefit since the September 2015 SSOC to include a summary of all the evidence received since that time, specifically that pertaining to the Veteran's vocational rehabilitation records, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


